Citation Nr: 0812343	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  94-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1981 
to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was last before the Board in May 2006.  
At that time, the Board remanded the claim to the AMC for 
further development.  The Board finds that the AMC has not 
fully complied with its prior remand instructions and, 
therefore, remand is necessary.  The Board is obligated by 
law to ensure compliance with its directives, as well as 
those of the appellate courts.  Where the remand orders of 
the Board or the courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the AMC was instructed to obtain any 
psychiatric or mental health treatment records from the 
veteran's period of service based upon two treatment notes 
seen in the veteran's service medical records (May 1984 and 
August 1985).  Although the AMC requested the National 
Personnel Records Center (NPRC) conduct a search, it did not 
identify the time period for when the records would have been 
generated , and it did not appropriately follow-up with the 
NPRC when it responded that more specific dates were needed 
in order to search the clinical records.  Rather, the AMC 
sent a letter to the veteran requesting he provide detailed 
dates of any psychiatric treatment he received in service, to 
which he replied he could not remember after more than 20 
years.  Even though the veteran could not remember, the 
service medical records show potential treatment in May 1984 
and August 1985.  Thus the NPRC should be requested to search 
for any records of psychiatric treatment in or about these 
months.

In addition, the Board instructed that the veteran be 
scheduled for a VA examination.  The Board explained that VA 
examination was necessary in order to answer the question as 
whether the veteran actually has a neuropsychiatric disorder.  
The Board noted the history of diagnoses of schizophrenia, 
chronic paranoid type, and polysubstance abuse seen in the 
medical records.  The Board also pointed out that recent VA 
treatment records from 2004 have indicated that the diagnosis 
of schizophrenia is questionable and that his psychosis is 
substance induced.  Thus the Board instructed that the 
examiner should render an opinion as to whether the veteran 
suffers from any neuropsychiatric disorder not due to his 
polysubstance abuse and, if so, is it related to his military 
service.  

The veteran was provided a VA examination in May 2007.  The 
Board finds that the VA examination report is incomplete.  
The VA examiner rendered diagnoses of alcohol dependence and 
cocaine dependence.  In addition, he stated that the 
veteran's complaints of anxiety, nervousness and even 
auditory hallucinations are due to his very long history of 
extreme substance abuse.  The examiner failed, however, to 
provide an adequate explanation or discussion of other 
medical evidence in the record that is contradictory to his 
findings.  For example, the examiner failed to explain why he 
found that the veteran's symptoms are due to his long history 
of substance abuse rather than to schizophrenia, which was 
initially diagnosed.  In addition, the examiner failed to 
address private inpatient treatment records from August 
through September 2005 that show diagnoses of schizoaffective 
disorder, depression versus Major Depressive Disorder, 
recurrent with psychotic features, and alcohol and cocaine 
dependence, in remission.

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the National  Personnel Records 
Center (NPRC), or any  other appropriate agency, 
and request that it conduct a search for any 
psychiatric/mental health treatment records 
related to the veteran's in-service complaints 
and findings of nervousness and anxiety for the 
periods of May 1984 through July 1984 and August 
1985 through October 1985.  (At the time of 
findings concerning nervousness and anxiety, the 
veteran was apparently assigned to either the 
81st or 88th Maintenance Battalion, and was 
receiving his care through the 209th General 
Dispensary, APO NY 09165.)  Associate all 
requests and records received with the claims 
file.  If records are unavailable from any 
sources, a negative reply is requested. 

2.  After any additional evidence available has 
been obtained, the veteran's claims file should 
be returned to the examiner who conducted the May 
2007 VA examination.  A new examination need not 
be ordered unless deemed necessary by the 
examiner or the examiner is unavailable.  

        The examiner should be asked to provide an 
addendum to the May 2007 VA examination report 
that includes a discussion of the medical 
evidence in the record that is contradictory to 
her findings that the veteran does not have a 
psychiatric disorder other than alcohol 
dependence and cocaine dependence, and that the 
veteran's symptoms of anxiety, nervousness and 
auditory hallucinations are due to his very 
long history of extreme substance abuse.  For 
example, a discussion of why the veteran's 
symptoms are more likely than not due to his 
long history of substance abuse and not due to 
schizophrenia, as was initially diagnosed would 
be helpful in adjudicating the claim.  
Likewise, a discussion that includes the 
private inpatient treatment records from August 
through September 2005 that show diagnoses of 
schizoaffective disorder, depression versus 
Major Depressive Disorder, recurrent with 
psychotic features, and alcohol and cocaine 
dependence, in remission would also be useful.  
Specific references to the medical evidence and 
citation to any authority relied upon in 
rendering her opinion also should be included.



        If the May 2007 examiner is unavailable, 
the veteran should be scheduled for a new VA 
psychiatric examination.  The claims file 
should be provided to the examiner for review 
in conjunction with the examination, and the 
examination report should include an opinion as 
to whether the veteran suffers from any 
neuropsychiatry disorder not due to his 
polysubstance abuse, and if so, the examiner 
should indicate whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any such disorder was 
manifested in service, including by the 
complaints of nervousness and assessment of 
anxiety noted therein.  The examiner should 
explain or discuss the other medical evidence 
in the record that is contradictory to his/her 
findings (if that is the case) as well as cite 
to any authority relied upon in rendering 
his/her opinion.

3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and that the VA examination 
report is complete, the veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

